Citation Nr: 0034112	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  97-00 265 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist fracture.

2.  Entitlement to a compensable evaluation for service-
connected residuals of injury to three digits of the right 
hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1976 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  In March 1998 the Board 
remanded the veteran's claim of entitlement to a compensable 
evaluation for residuals of injury to three digits of the 
right hand to the RO for additional development.  The claims 
file has now been returned to the Board for further appellate 
consideration subsequent to completion of actions requested 
in the Board's March 1998 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The matter of entitlement to service connection for residuals 
of a right wrist fracture is discussed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  Residuals of injury to three digits of the veteran's 
major hand are manifested by no more than subjective 
complaints of pain without objectively demonstrated 
limitation of motion of the joints of the affected fingers or 
other objective evidence of functional impairment.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of injury 
to three digits of the right, major, hand have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5222 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A service medical entry dated in August 1978 indicates the 
veteran complained he broke his right wrist.  X-rays were 
negative and the impression was a bad contusion.  Service 
medical records reflect that the veteran sustained a 
laceration to the right hand when his hand went through a 
glass window in July 1980.  X-rays were negative.  A report 
of re-enlistment examination dated in December 1980 includes 
note of a linear scar on the ulnar aspect of the right hand.  

A review of the service medical records show that in July 
1982 the veteran presented with complaints of right hand pain 
and swelling; an X-ray revealed a comminuted, minimally 
displaced fracture of the distal hand, right fifth 
metacarpal.  The veteran was seen in the orthopedic clinic in 
1983 with complaints of pain and swelling over the second and 
third metatarsals.  The veteran re-injured his right hand 
when his fist hit the wall and sustained a fifth digit 
fracture.  In October 1983, the veteran suffered a crush 
injury during a football game, with medial to lateral 
compression of the right hand and a chip fracture of the 
second metatarsal.  

Private medical records dated in March 1990 show that the 
veteran was seen for an injury to the right wrist.  
Examination revealed marked swelling over the dorsum of the 
right hand and wrist, all the way down to the fingers.  The 
range of motion of the fingers was limited by the swelling.  
There was no pain to palpation in the area of the second, 
third or fifth metacarpal.  X-rays revealed an old avulsion 
of the base of the second metacarpal, an old fracture through 
the junction of the proximal and middle third of the 
scaphoid, and malunion of the fifth metacarpal neck. 

The veteran was accorded a VA examination in May 1990.  X-
rays of the right hand revealed a healed fracture involving 
the neck of the fifth metacarpal.  The bone was bowed 
dorsally and there was some shortening.  The examination 
report includes no diagnoses pertinent to the digits.

VA outpatient treatment records dated from January to October 
1996 show that the veteran was seen and treated for 
complaints of pain in the right hand and wrist.  
X-rays dated in February 1996 revealed post-traumatic changes 
in the right hand and wrist.  

The veteran was accorded a VA hand, thumb, fingers 
examination in January 1997.  At that time, he complained of 
intermittent pain involving the distal forearm, wrist, and 
fingers.  On examination, there were no visible or palpable 
deformities.  There was a well healed two-inch incision over 
the dorso-ulnar aspect of the fifth metacarpal.  Full range 
of passive motion and active motion was reported in all 
joints of the fingers.  X-rays of the wrist and hand made 
within four months showed evidence of nonunion of the 
proximal pole of the right carpal navicular.  There was also 
a one-millimeter ossification, which represented a fragment 
from the ulnar base of the second metacarpal.  The diagnoses 
were nonunion of proximal pole right carpal navicular with 
loss of motion and evidence of small articular fracture, base 
second metacarpal, with nonunion.  

The veteran was accorded a VA hand, thumb, and finger 
examination in May 1998.  At that time, the veteran had no 
complaints relative to the fracture involving the fifth 
metacarpal.  He complained of pain in the middle of the 
dorsum of his right wrist as well as pain on the radial side 
of the volar aspect of his wrist when lifting heavy objects.  
On examination of the right hand were no trophic changes 
noted.  There was no thin skin or redness in the skin.  There 
was no evidence of any atrophy in the thenar or hypothenar 
eminences.  There was tenderness over the snuffbox of the 
right wrist.  There was tenderness over the proximal index 
metacarpal.  The veteran was able to make a tight fist with 
his right hand and he had excellent grip strength.  There was 
excellent coordination and excellent apposition in the right 
hand.  The veteran demonstrated excellent hook and grasp 
functions.  Reflexes, circulation, and sensation in the right 
hand were intact.  X-rays revealed post traumatic changes 
with no changes since January 1996.  The diagnoses were 
nonunion fracture, right navicular; old, healed fracture, 
fifth metacarpal, right hand- no sequelae; and old, healed 
chipped fracture, proximal portion second metacarpal, right 
hand-no sequelae.

Rating Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 (2000) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2000).

38 C.F.R. § 4.71 (2000) provides that motion of the thumb and 
fingers should be described by appropriate reference to the 
joints whose movement is limited, with a statement as to how 
near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can 
approximate the median transverse fold of the palm.  

38 C.F.R. § 4.71a provides that in classifying the severity 
of ankylosis and limitation of motion of single digits and 
combinations of digits the following rules will be observed:

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.

(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.

(3) With only one joint in a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 
two inches (5.1 centimeters) of the 
median transverse fold of the palm; when 
so possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal 
joint is to be regarded as comparable to 
the metacarpophalangeal joint of other 
digits.

38 C.F.R. § 4.71a, Diagnostic Codes 5216, 5217, 5220, 5221 
(2000) pertain to unfavorable or favorable ankylosis of more 
than three digits on one hand.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the index, middle and little finger of the major hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5218 (2000).  A 20 or 30 
percent evaluation is warranted for unfavorable ankylosis of 
the combination of two digits involving the index, middle or 
little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5219.  The 
ratings for diagnostic codes 5216 to 5219 contemplate 
unfavorable ankylosis of motion limitation preventing flexion 
of the fingertips to within two inches of the palm.

A 30 percent rating is warranted for favorable ankylosis of 
the index, middle and ring finger on the major hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5222.  A 10 or 20 percent 
rating is warranted for unfavorable ankylosis of the 
combination of two digits involving the index, middle or 
little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5223 
(2000).

The ratings for diagnostic codes 5220 through 5223 
apply to favorable ankylosis or limited motion 
permitting flexion of the tips of the tips of the 
fingers to within two inches of the palm.  
Limitation of motion of less than one inch (2.5 
centimeters) in either direction is not considered 
disabling.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Analysis

In reaching its decision herein the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under this new legislation.  The veteran has had 
VA examinations, the RO has obtained private and VA records 
relevant to the claim, and, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  

The veteran's right hand disability is evaluated as 
noncompensable under Diagnostic Code 5222 of the Schedule.  
It is alleged that a higher rating should be granted for 
residuals of an injury to three digits of the veteran's right 
hand.  As he is right handed, this is his major hand.  See 
38 C.F.R. § 4.69.  In this regard, it is asserted that the 
veteran experiences increasing pain in the fingers of the 
right hand when performing activities, such as lifting 
objects.  

A review of the record discloses that VA examiners have noted 
the veteran's subjective discomfort at the sites of fractures 
in the second and fifth digits of the right hand.  However, 
the reports of VA examination consistently note a good range 
of motion of the affected fingers, without note of tenderness 
to palpation during examination and without note that pain, 
from an objective standpoint, accompanied digit motion.  The 
competent medical evidence also shows that the veteran 
retains excellent hook and grasp function and, most recently, 
is able to make a tight fist.  He further demonstrates 
excellent grip strength in the right hand.  The ability to 
make a fist evidences that he is capable of reaching all 
affected fingers (second, third and fifth) to the median 
transverse fold of the palm.  The medical evidence thus shows 
that the veteran does not have ankylosis (joint immobility), 
either favorable or unfavorable, of any of the affected 
fingers, and, in fact, does not document a contemporary 
limitation of right digit motion.  Absent objective evidence 
of some limitation of motion of the affected fingers of the 
right hand the criteria for assignment of a compensable 
evaluation have not been satisfied under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5223.  See also 38 C.F.R. § 4.31.

The Board notes that consideration of a compensable 
evaluation based on functional loss due to pain on flare-ups 
with limitation of motion is proper.  However, the 
preponderance of the evidence in this case is against a 
compensable evaluation based on functional loss due to pain 
or due to flare-ups, as the veteran's complaints of pain on 
VA examinations have not been supported by adequate 
pathology.  More specifically, the most recent examination 
revealed no pain on motion, no weakened movement, no fatigue 
or incoordination, and no evidence of atrophy of the affected 
digits.  Thus, 38 C.F.R. §§ 4.40, 4.45, 4.59 do not provide a 
basis for assignment of a compensable evaluation in this 
case.

The veteran has consistently complained of pain on VA 
examinations.  A lay person can provide evidence of visible 
symptoms.  Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).  In the veteran's case no functional impairment of 
the right hand digits due to pain is supported by adequate 
pathology in the opinion of the competent VA examiners.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the competent evidence does not reflect 
nerve involvement, symptomatic scarring, X-ray evidence of 
arthritis, or other manifestation of disability of the 
second, third or fifth right finger.  See 38 C.F.R. §§  
4.71a, 4.118, 4.124a (2000).  Thus, the Board finds no basis 
upon which to assign a higher disability evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of an injury to three 
digits of the right (major) hand.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000) in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case, 
the RO provided and discussed the criteria for the assignment 
of an extraschedular evaluation.  The RO determined that the 
evidentiary record did not support assignment of an 
extraschedular evaluation for the disabilities at issue.  The 
Board agrees insofar as there is no evidence showing that the 
veteran's right digits have rendered his disability picture 
unusual or exceptional in nature, markedly interfering with 
employment, or requiring frequent inpatient care or 
hospitalization.  Thus, no basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits of the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation for any of the disabilities at 
issue.


ORDER

A compensable evaluation for residuals of an injury to three 
digits of the right, major, hand is denied.  


REMAND

In a decision dated in July 1990, the RO denied service 
connection for residuals of a fracture to the right 
wrist/hand.  As set out in a letter dated in February 2000, 
however, the RO did not formally notify the veteran of that 
denial in or around that time.  Rather, in June 1997, the 
veteran raised the issue of entitlement to service connection 
for his right wrist based on reference to such in a statement 
of the case and rating decisions and the RO issued a 
statement of the case pertinent to the matter in January 
2000.  However, in its February 2000 letter the RO noted that 
such was improper procedurally.  The RO advised the veteran 
that the February 2000 letter constituted his official notice 
pertinent to the right wrist and that he would have to re-
institute his appeal to pursue the issue.  Since that time 
the veteran, via his representative, has continued to pursue 
the matter of entitlement to service connection for residuals 
of a right wrist fracture.  The Board finds that insofar as 
the RO has notified the veteran of the denial, the veteran 
has expressed disagreement, the RO has issued a statement of 
the case, and, the veteran has continued to express a desire 
to appeal the decision, the matter is properly before the 
Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2000).

Service medical records document right digit fractures and a 
right hand laceration.  Reports of medical history and 
medical examination completed in October 1984 in connection 
with separation from service are negative for note of a right 
wrist fracture or symptomatology associated therewith.  

Private medical records dated in March 1990 show that the 
veteran was seen for an injury to the right wrist occurring 
within several weeks of presentation.  The physician noted 
the veteran's history of injury to the right hand during 
service and also noted the veteran's complaints of right 
wrist problems thereafter.  The physician discussed possible 
treatment methods noting the fracture was probably six-to-
eight years old.  Later VA examinations note nonunion of the 
right navicular bone and right wrist motion limitation.  One 
VA examiner refers to such nonunion as service connected.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular the 
Board notes that although the veteran was afforded a VA 
examination, such examination reports do not include medical 
assessments relevant to the etiology of his right navicular 
fracture, based on consideration of a relevant in-service and 
post-service medical history.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A)(d)).  

Accordingly, the matter is returned to the RO for the 
following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
his right wrist.  The RO should request 
identified records and inform the veteran 
of any records it has been unsuccessful 
in obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  In any case, 
the RO should ensure that, to the extent 
possible, previously identified records 
of treatment by Dr. Thommi, the veteran's 
family physician, and records of 
treatment at the Jacksonville Hand 
Association, as well as all relevant VA 
records are associated with the claims 
file.

2.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination.  In 
connection with the scheduled 
examination, the veteran's service 
medical records and claims file MUST be 
made available to the examiner for 
review.  The examination report should 
include note of such review.  The 
examiner is requested to provide an 
opinion as to the likelihood that the 
veteran incurred a right wrist/right 
navicular bone fracture during active 
service, and if so, what, if any, 
residuals are currently manifested.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a right wrist fracture.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Veteran's Law Judge 
	Board of Veterans' Appeals

 

